Title: From George Washington to Brigadier General George Weedon, 15 March 1778
From: Washington, George
To: Weedon, George



Dr Sir
Valley Forge March 15th 1778.

The situation of the Army in respect to General Officers at this time—the anxiety of General Woodford to visit his family, and the fast approach of the period for opening the Campaign urge me to request, that you will return to Camp as soon as possible. It is unnecessary for me to enlarge upon this subject. Your precise and accurate knowledge of our circumstances, in this instance, will suggest to you at once, that your presence here is exceedingly material. A great number of Officers are now absent, and many more are pressing for the same purpose and must be indulged.
Your claim of rank is not yet adjusted. It has been before a board of General Officers by request of the Committee of Congress. They declined determining the matter, but after considering your several pretensions reported, (I believe unanimously) that Genl Woodford ought to have been restored to his rank when he was appointed; and that Genls Muhlenberg and Scott should have been promoted next. The Committee have referred the question to Congress again, and it yet remains for their decision.
I am heartily sorry that there should have been grounds for a dispute of this nature, and should be happy if the parties interested would chearfully acquiesce in whatever determination it may receive. This I have and would still advise—and if it should be against you, I really

think, it will be more for your honor and reputation to do it—than to leave the service. The Gentlemen who have had the affair before them, and those who have it now, must be equally indifferent about your claims, and whatever judgement is given upon the occasion should be considered, as the result of an impartial enquiry and founded in justice. I have been told that if the point of precedence is settled in General Woodford, that Genl Muhlenberg as well as Genl Scot, will submit to it without hesitation. I am Dr Sir Your most obedient Servt

Go: Washington

